If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 28, 2020
               Plaintiff-Appellee,

v                                                                  No. 345607
                                                                   Kent Circuit Court
DAPHELIN SEON TRIPLETT,                                            LC No. 17-010166-FH

               Defendant-Appellant.


Before: O’BRIEN, P.J., and RONAYNE KRAUSE and GADOLA, JJ.

PER CURIAM.

        A jury convicted defendant, Daphelin Seon Triplett, of assault with a dangerous weapon
(felonious assault), MCL 750.82. The trial court sentenced defendant to 90 days in jail followed
by 6 months on tether and 60 months of probation. Defendant now appeals his conviction as of
right. We affirm.

                                      I. BACKGROUND

        This case arose out of two incidents of domestic violence in September 2017, between
defendant and the victim, his wife. The first incident occurred in the early evening as the victim
was leaving a friend’s home, at which time defendant drove to the home along with his and the
victim’s son. Defendant grabbed the victim by the arm, threatened to flatten the tires on her car,
held the victim up by the neck of her shirt, and loudly engaged in profanity and verbal abuse and
threats. There were several children present in addition to the victim’s and defendant’s son. The
incident ended when the police arrived.

        The second incident occurred later in the same evening. The victim and her sister entered
defendant’s and the victim’s home, because the victim intended to retrieve some clothes and the
son, and then spend the night at the sister’s home. The victim was carrying mace, which she had
acquired as a self-defense measure. Defendant, using vulgar language, informed the victim that
he refused to permit the victim to take their son. Defendant and the victim argued, and then
defendant pulled a machete from underneath the sofa, removed it from its sheath, and informed
the victim that he would “slaughter” the victim’s entire family. The sister asked defendant if she
could remove the child, who was scared and crying, from the situation, but defendant refused.


                                               -1-
The sister then left the residence and called the police. The victim produced her mace, but she
testified that she would not have deployed it because of the presence of the son. Defendant
placed the blade of the machete on the victim’s chest and threatened to decapitate her if she
moved. Defendant insisted that he was acting in self-defense because the victim had a
pocketknife in addition to the mace. The victim denied having any weapons other than the mace,
and the victim’s friend denied seeing the victim with a knife. The victim left the home, followed
by defendant. Again, the incident ended when the police arrived.

       Although the first incident is relevant to a full understanding of the context of the second
incident, defendant’s charges were based only on the second incident. The victim also testified
that defendant had previously engaged in other threatening or violent behavior toward her,
including destroying her phone, choking her, and “sl[i]ng[ing] [her] over” their third-floor
balcony. However, the victim stated that defendant had never pulled a knife on her before.

        As noted, the jury found defendant guilty of felonious assault, MCL 750.82. The jury
acquitted defendant of a misdemeanor charge of domestic violence, MCL 750.81(2). On appeal,
defendant argues that the trial court erroneously allowed hearsay testimony into evidence.
Specifically, defendant contends that the trial court improperly permitted a police officer who
had responded to both domestic violence incidents to testify as to out-of-court statements made
by the victim.

                                 II. STANDARD OF REVIEW

         The trial court’s decision whether to admit evidence is reviewed for an abuse of
discretion, but preliminary legal determinations of admissibility are reviewed de novo; it is
necessarily an abuse of discretion to admit legally inadmissible evidence. People v Gursky, 486
Mich. 596, 606; 786 NW2d 579 (2010). Otherwise, “[a]n abuse of discretion occurs when the
court chooses an outcome that falls outside the range of reasonable and principled outcomes.”
People v Unger, 278 Mich. App. 210, 217; 749 NW2d 272 (2008). An evidentiary error “is not a
ground for reversal unless, after an examination of the entire cause, it shall affirmatively appear
that it is more probable than not that the error was outcome determinative.” People v Lukity, 460
Mich. 484, 495-496; 596 NW2d 607 (1999) (quotation omitted).

                             III. LEGAL BASIS FOR ADMISSION

       As an initial matter, defendant’s argument on appeal appears to be premised on having
received an incomplete copy of the lower court file. Appellate counsel asserts that the trial court
erred by “presumably” allowing the challenged testimony under an improper statute; specifically,
MCL 768.27b rather than MCL 768.27c. Appellate counsel claims that the file defendant
received did “not contain any copy of, nor reference to, a timely filed notice.” However, the
lower court record does contain a proper and timely notice by the prosecutor, date-stamped as
having been received on July 2, 2018. The notice states in relevant part:

               This serves as notice that the People intend to call Officer Nathan Turmell,
       Kentwood PD, to testify as to the statements made by the victim[.] These
       statements are contained in police report number [redacted] and [redacted] and
       will be used as substantive evidence, pursuant to MCL 768.27c.

                                                -2-
              This also serves as notice that the People intend to introduce evidence of
       Defendant’s other acts of domestic violence as substantive evidence under MCL
       768.27b. A copy of the police report(s) containing the evidence is attached . . .,
       and has already been provided to Defense Counsel[.]

Nevertheless, no reference to the notice appears in the lower court register of actions, and the
notice is filed in the “Confidential” portion of the file, which states “please remove before public
inspection.” If the “Confidential” portion of the file was not given to appellate counsel, then
appellate counsel would indeed not have received a copy of the notice or discovered any
reference to the notice in the file. Furthermore, in responding to defendant’s objection to the
testimony, the trial court did not explicitly specify which statute applied, and the prosecutor
referred to having “noticed this under 768.27.” Nevertheless, appellate counsel does concede
that trial counsel made no claim that he failed to receive the notice, despite several opportunities
to do so.

       Therefore, the record does not support defendant’s presumption that the trial court
incorrectly permitted the police testimony of the victim’s statements under MCL 768.27b. The
record establishes, albeit not as clearly or directly as might be hoped, that the court and the
attorneys understood that MCL 768.27c was at issue. The police officer’s testimony was
properly admitted pursuant to the appropriate statute.

                         IV. ADMISSIBILITY UNDER MCL 768.27C

       Defendant does not make any substantive argument on appeal pertaining to MCL
768.27c, so we could deem any further challenge to the testimony abandoned. See People v
Harris, 261 Mich. App. 44, 50; 680 NW2d 17 (2004). However, under the circumstances, we
cannot fault defendant for any such omission. Therefore, we choose to exercise our discretion to
address the issue under the appropriate law, see Mack v Detroit, 467 Mich. 186, 206-209; 649
NW2d 47 (2002), and assess the propriety of the admission of the challenged testimony under
MCL 768.27c.

       Hearsay is generally not admissible at trial, unless an exception applies. MRE 802.
MCL 768.27c offers one such exception. “In MCL 768.27c, the Legislature determined that
under certain circumstances, statements made to law enforcement officers are admissible in
domestic violence cases.” People v Meissner, 294 Mich. App. 438, 445; 812 NW2d 37 (2011).
MCL 768.27c provides, in relevant part, as follows:

              (1) Evidence of a statement by a declarant is admissible if all of the
       following apply:

               (a) The statement purports to narrate, describe, or explain the infliction or
       threat of physical injury upon the declarant.

              (b) The action in which the evidence is offered under this section is an
       offense involving domestic violence.




                                                -3-
               (c) The statement was made at or near the time of the infliction or threat of
       physical injury. Evidence of a statement made more than 5 years before the filing
       of the current action or proceeding is inadmissible under this section.

              (d) The statement was made under circumstances that would indicate the
       statement's trustworthiness.

               (e) The statement was made to a law enforcement officer.

The statute also provides definitions of a “declarant” and “domestic violence.” MCL
768.27c(5)(a)-(b). It also provides some examples of “circumstances relevant to the issue of
trustworthiness,” such as whether the statement was made in contemplation of pending or
anticipated litigation in which the declarant was interested; whether the declarant has a bias or
motive for fabricating the statement, and the extent of any bias or motive; and whether the
statement is corroborated by other evidence. MCL 768.27c(2).

         As discussed, the evidence admitted pursuant to MCL 768.27c consisted of a police
officer’s testimony regarding statements made by the victim to him after each of the incidents of
domestic violence. The officer testified that defendant found the victim at her friend’s home,
swore at her, threatened to flatten her tires, and physically assaulted her. The police officer also
testified that he spoke to the victim when he arrived on the scene of the second assault, moments
after it occurred. According to the officer, the victim stated that “she came to where they were
living to pick up her son,” but that defendant “refused to give up his son.” The victim also told
him that defendant “got more upset and flipped the couch up and then grabbed the machete that
was underneath the couch, unholstered it, and stated that he was going to kill her and her family
one-by-one.” The officer further testified that the victim told him that defendant approached her
and put the machete to her chest. In sum, the officer’s testimony almost completely mirrored the
victim’s testimony at trial.

        There can be no dispute that the victim was a “declarant,” meaning “a person who makes
a statement.” MCL 768.27c(5)(a). We conclude that the statements complied with the statute
because: (a) they were admitted to narrate, describe, or explain the threat of physical injury to the
victim; (b) they were admitted at defendant’s trial in which he was accused of domestic assault
of the victim, MCL 750.81(2); (c) they were made “moments” after the assault occurred; (d) they
were made under circumstances indicative of the statements’ trustworthiness because there was
no evidence of pending or anticipated litigation in which the victim was interested, the victim
had just left the scene of the assault, her sister had also witnessed defendant threaten the victim
and her family’s lives with the machete, the statements were corroborated by testimony from
several witnesses, and there was no evidence showing bias or motive; and (e) they were made to
a law enforcement officer. See MCL 768.27c(1)-(2). We find no error in the trial court’s
statement, in response to defendant’s objection, that “there is a statutory provision which comes
into play that allows the testimony . . . and the statute has been complied with[.]” The trial court
correctly found the testimony admissible under MCL 768.27c.

        Defendant contends that the evidence was improperly prejudicial because it improperly
bolstered the victim’s testimony. Defendant observes that there were no other witnesses to the
part of the second domestic violence incident where he touched the victim’s chest with the

                                                -4-
machete. Defendant properly observes that “[i]n a trial where the evidence essentially presents a
one-on-one credibility contest between the victim and the defendant, hearsay evidence may tip
the scales against the defendant, which means that the error is more harmful.” Gursky, 486 Mich.
at 620-621. However, even if the trial court had incorrectly found the evidence admissible, this
was not a simple credibility contest between only himself and the victim.

        The essential elements of felonious assault, MCL 750.82, are, in relevant part, a person
assaulting another person with a knife without intending to commit murder or to inflict great
bodily harm less than murder. “Felonious assault is defined as a simple assault aggravated by
the use of a weapon.” People v Jones, 443 Mich. 88, 100; 504 NW2d 158 (1993). “A simple
assault is either an attempt to commit a battery or an unlawful act that places another in
reasonable apprehension of receiving an immediate battery.” People v Terry, 217 Mich. App.
660, 662; 553 NW2d 23 (1996). A battery is “an intentional, unconsented and harmful or
offensive touching of the person of another, or of something closely connected with the person,”
and an attempted battery constitutes an assault. People v Starks, 473 Mich. 227, 234; 701 NW2d
136 (2005) (quotation omitted). Put another way, “[a] battery is the consummation of an
assault,” so the commission of a battery necessarily includes the commission of an assault.
Terry, 217 Mich. App. at 662-663. No actual injury to the victim is required. Id. at 662.
However, felonious assault is a specific-intent crime; the defendant must actually intend to
commit a battery or to place the victim in reasonable apprehension of an imminent battery. See
Id. at 662-663; see also People v Johnson, 407 Mich. 196, 210; 284 NW2d 718 (1979).

        We conclude that the jury could have found the essential elements of felonious assault
established from defendant’s own testimony. Defendant testified that he brandished the machete
at the victim and actually touched the victim with the blade. Defendant insisted that he was
acting in self-defense, that the victim threatened him with the mace first, and that he did not
threaten her at all. 1 However, defendant admitted that he was not seriously afraid of the mace
because he believed he could block it with his arm; and there was police testimony that mace
was not a lethal weapon, but a machete was a lethal weapon. Defendant testified that the victim
produced a “little” pocketknife that he regarded as a serious danger, but also that the victim did
not produce the alleged knife until moments before she left the home and long after defendant
had already produced and brandished the machete. Defendant admitted that the machete touched
the victim’s chest. When directly asked whether he might have cut the victim’s head off,
defendant admitted that he “c[ould]n’t say what [he] would have done at that moment,” citing the
“heat of” the moment.

        Defendant’s own testimony establishes that he committed a battery against the victim
with the machete, and when he did so, he at least intended to place the victim in apprehension of
an imminent battery. Thus, even if the police officer’s testimony had not been admissible, which
it was, we are unpersuaded that the testimony was likely outcome-determinative. Therefore, no



1
 We note that the victim’s sister was present until well after defendant had already produced the
machete, so whether the victim threatened defendant first was not a pure one-on-one credibility
contest between defendant and the victim.


                                               -5-
-6-
reversal would be proper. See Lukity, 460 Mich. at 495-496. In conclusion, we find that the trial
court did not abuse its discretion by admitting the police testimony under MCL 768.27c.

       Affirmed.

                                                           /s/ Colleen A. O’Brien
                                                           /s/ Amy Ronayne Krause
                                                           /s/ Michael F. Gadola




                                              -7-